       Case 1:18-cv-06626-ALC-KNF Document 261 Filed 02/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
Actava TV, Inc., Master Call Communications, Inc.,
Master Call Corporation, and Rouslan Tsoutiev,                            18-CV-06626 (ALC)

                          Plaintiffs,

                 -against-

Joint Stock Company “Channel One Russia Worldwide,”                       NOTICE OF MOTION
Closed Joint Stock Company “CTC Network,” Closed
Joint Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,” Closed Joint Stock
Company “TV DARIAL,” Limited Liability
Company “Comedy TV,” and Kartina Digital GmbH

                           Defendants.
-------------------------------------------------------------------X

       PLEASE TAKE NOTICE that upon the annexed Declaration of Raymond J. Dowd dated
February 5, 2021, the Memorandum of Law in Support and all the prior proceedings in this matter,
all Defendants by and through their attorneys, will move this Court before the Honorable Kevin
Nathaniel Fox at the United States Courthouse located at 40 Foley Square, New York, New York
10007 on a date and time designated by the Court for an order compelling Plaintiffs/Counterclaim
Defendants Actava TV, Inc., Master Call Corporation, and Rouslan Tsoutiev (collectively
“Actava”) to produce documents.

       PLEASE TAKE FURTHER NOTICE that opposition papers must be served in accordance
with Local Rule 6.1 or as otherwise directed by the Court.

Dated: New York, New York
       February 5, 2021
                                                     Respectfully submitted,

                                                     DUNNINGTON BARTHOLOW & MILLER LLP
                                                     Attorneys for Joint Stock Company Channel One
                                                     Russia Worldwide

                                                     By: /s Raymond J. Dowd____________
                                                        Raymond J. Dowd
                                                        Hardin P. Rowley
                                                        230 Park Avenue, 21st Floor
                                                        New York, NY 10177
                                                        Tel: (212) 682-8811
                                                        rdowd@dunnington.com
                                                        hrowley@dunnington.com
Case 1:18-cv-06626-ALC-KNF Document 261 Filed 02/05/21 Page 2 of 2




                              BOCHNER IP
                              Attorneys for Closed Joint Stock Company “CTC
                              Network,” Closed Joint Stock Company “New
                              Channel,” Limited Liability Company “Rain TV-
                              Channel,” Closed Joint Stock Company “TV
                              Darial,” and Limited Liability Company “Comedy
                              TV.”

                              By: /s Andrew David Bochner_______
                                 Andrew David Bochner
                                 Michael G. Gabriel
                                 Serge Krimnus
                                 295 Madison Avenue, 12th Floor
                                 New York, NY 10018
                                 (646) 971-0685
                                 Andrew@bochnerip.com
                                 Michael@bochnerip.com
                                 Serge@bochnerip.com
